     Case: 1:20-cv-07345 Document #: 34-1 Filed: 01/06/21 Page 1 of 2 PageID #:1819




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

LULULEMON ATHLETICA CANADA INC.,
                                                        Case No. 20-cv-07345
                Plaintiff,
                                                        Judge John Robert Blakey
v.
                                                        Magistrate Judge M. David Weisman
THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”,

                Defendants.


                                 DECLARATION OF SERVICE

        I, Isaku Begert, of the City of Chicago, in the State of Illinois, declare as follows:

     1. I am an attorney at law, duly admitted to practice before the Courts of the State of Illinois

        and the United States District Court for the Northern District of Illinois. I am one of the

        attorneys for Plaintiff Lululemon Athletica Canada Inc. (“Plaintiff”). Except as otherwise

        expressly stated to the contrary, I have personal knowledge of the following facts and, if

        called as a witness, I could and would competently testify as follows:

     2. On December 15, 2020, this Court entered an Order [22] permitting Plaintiff to complete

        service of process to Defendants pursuant to Federal Rule of Civil Procedure 4(f)(3) by

        electronically publishing a link to the Complaint, TRO and other relevant documents on a

        website to which the Domain Names which are transferred to Plaintiff’s control will

        redirect, or by sending an e-mail to the e-mail addresses identified in Exhibits 4 and 5 to

        the Declaration of Perveen Atwal and any e-mail addresses provided for Defendants by

        third parties that includes a link to said website.



                                                   1
  Case: 1:20-cv-07345 Document #: 34-1 Filed: 01/06/21 Page 2 of 2 PageID #:1820




   3. I hereby certify that on January 6, 2021, I electronically published the Complaint, TRO,

       Summons and other relevant documents on a website to which the Domain Names will

       redirect.

   4. I hereby certify that on January 6, 2021, I sent an e-mail to the e-mail addresses identified

       in Exhibits 4 and 5 to the Declaration of Perveen Atwal and any e-mail addresses provided

       for Defendants by third parties that includes a link to said website.

   5. The completed Return of Service form is attached hereto.


       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.


       Executed this 6th day of January 2021, at Chicago, Illinois.


                                                     /s/ Isaku Begert
                                                     Isaku Begert
                                                     GREER, BURNS & CRAIN, LTD.
                                                     300 S. Wacker Drive, Suite 2500
                                                     Chicago, Illinois 60606
                                                     Telephone: 312-360-0080
                                                     ibegert@gbc.law

                                                     Counsel for Plaintiff
                                                     Lululemon Athletica Canada Inc.




                                                 2
